Case 2:18-cv-02133-MWF-MRW Document 88 Filed 04/06/20 Page 1 of 4 Page ID #:1316



    1 Michael A. Bowse (SBN 189659)
       mbowse@bowselawgroup.com
    2 BOWSE LAW GROUP
      801 S. Figueroa St., 25th Floor
    3 Los Angeles, CA 90017
      Telephone/Fax: 213.344.4700
    4
      BALLARD SPAHR LLP
    5 Scott S. Humphreys (SBN 298021)
    6 humphreyss@ballardspahr.com
      2029 Century Park East, Suite 800
    7 Los Angeles, CA 90067
      Telephone: 424.204.4400
    8 Facsimile: 424.204.4350
    9
      Neal Walters (Pro Hac Vice)
   10 waltersn@ballardspahr.com
      210 Lake Drive East, Suite 200
   11 Cherry Hill, NJ 08002
      Telephone: 856.761.3438
   12 Facsimile: 856.761.1020
   13
      Attorneys for Defendant,
   14 SUBARU OF AMERICA, INC.
   15
   16                     UNITED STATES DISTRICT COURT
   17                    CENTRAL DISTRICT OF CALIFORNIA
   18
   19 ALPHA GRP, INC. d/b/a RED BULL          )    Case No. 2:18-CV-02133-MWF-MRW
                                              )
      GLOBAL RALLYCROSS, a Delaware           )
   20                                              JOINT STATUS REPORT
      Corporation,                            )
   21                                         )    PURSUANT TO MARCH 30 ORDER
                                              )    [DKT. 87]
                   Plaintiff,                 )
   22
                                              )
   23        v.                               )
                                              )
   24                                         )
      SUBARU OF AMERICA, INC.,                )
   25 a New Jersey Corporation,               )
                                              )
   26                                         )
                  Defendant.                  )
   27                                         )
                                              )
   28
                                               1
                    JOINT STATUS REPORT PURSUANT TO MARCH 30 ORDER [DKT. 87]
Case 2:18-cv-02133-MWF-MRW Document 88 Filed 04/06/20 Page 2 of 4 Page ID #:1317



    1         Plaintiff Alpha GRP, Inc. (“Alpha”) and Defendant Subaru of America, Inc.
    2 (“Subaru”) respectfully submit this Joint Status Report pursuant to the Court’s
    3 March 30, 2020 Order (Dkt. 87).
    4         By way of background, on February 26, 2020, Alpha filed an unopposed
    5 ex parte application to amend the scheduling order in this action to permit additional
    6 time to conduct the necessary depositions of Alpha’s 30(b)(6) witness Colin Dyne
    7 and its designated expert witness Philip Fier due to serious health issues (Dkt. 82).
    8 The Court granted that ex parte application and has since directed the parties to
    9 submit joint status reports to the Court. (See Dkt. 83-87.)
   10         Alpha’s counsel has now spoken with Colin Dyne to assess his ability to
   11 testify at deposition. Mr. Dyne is out of the hospital and generally no longer in
   12 immediate danger, though he has not fully recovered and has experienced periodic
   13 complications after being discharged from the hospital. The current expectation is
   14 that, with certain restrictions, Mr. Dyne will be physically well enough to testify in a
   15 deposition as Alpha’s 30(b)(6) witness within the next few weeks.
   16         However, the Covid-19 virus, related social distancing orders and special
   17 considerations related to Mr. Dyne currently make it impossible to conduct that
   18 deposition and create uncertainty when the deposition can be conducted. First,
   19 because of the virus and California social distancing orders, it is currently not
   20 possible for the parties or their counsel to gather together for a deposition. Second,
   21 due to his recent health issues, Mr. Dyne’s immune system is currently
   22 compromised, making it extremely dangerous (and therefore impossible) for him to
   23 attend any deposition in person because of the high risk he could be exposed to the
   24 Covid-19 virus. For the same reason, it is also not possible for My Dyne to have a
   25 court reporter or videographer in his house to set up or operate equipment for a
   26 remote deposition using traditional methods.
   27         The parties are currently exploring the feasibility of conducting a deposition
   28 remotely over the Internet using software provided by the court reporting service
                                                   2
                       JOINT STATUS REPORT PURSUANT TO MARCH 30 ORDER [DKT. 87]
Case 2:18-cv-02133-MWF-MRW Document 88 Filed 04/06/20 Page 3 of 4 Page ID #:1318



    1 and Mr. Dyne’s own computer and camera. If that is feasible, counsel for the parties
    2 would appear either remotely themselves or, if social distancing directives are lifted
    3 and health concerns alleviated, at the offices of Subaru’s counsel to conduct the
    4 deposition while Mr. Dyne would appear and testify from his own home. .
    5 Presently, the parties anticipate being able to conduct the deposition of Mr. Dyne on
    6 or before April 30, 2020.
    7         With respect to Alpha’s designated expert Philip Fier, the parties will wait
    8 until after the deposition of Colin Dyne has occurred to determine whether Mr.
    9 Fier’s deposition can be conducted in-person at counsel’s office or will also need to
   10 be conducted remotely, with the expectation that the deposition will occur on or
   11 before June 15, 2020.
   12         With respect to the case schedule, the parties agree that the specific dates for a
   13 new schedule will have to be established after the depositions of Colin Dyne and
   14 Philip Fier have been completed, and once it is known when the current social
   15 distancing directives will be removed. However, the parties have agreed to propose
   16 the following deadlines:
   17
        Event                                          Date
   18
        Deposition of Alpha’s 30(b)(6) witness,        On or before April 30, 2020
   19   Colin Dyne
   20
        Deposition of Alpha’s expert witness,          On or before June 15, 2020
   21   Philip Fier
   22
        Rebuttal expert report                         34 days after completion of both
   23                                                  Mr. Dyne’s and Mr. Fier’s
                                                       depositions
   24
   25   Expert discovery cut-off                       30 days after deadline for rebuttal
                                                       expert report
   26
   27   Last day to hear motions                       60 days after expert discovery cut-off

   28
                                                   3
                       JOINT STATUS REPORT PURSUANT TO MARCH 30 ORDER [DKT. 87]
Case 2:18-cv-02133-MWF-MRW Document 88 Filed 04/06/20 Page 4 of 4 Page ID #:1319



    1
        Last day to conduct ADR proceedings               27 days after last day to hear motions
    2
        Witness lists, exhibit lists, motions in          42 days after last day to conduct
    3   limine, etc.                                      ADR proceedings
    4
        Jury instructions, etc.                           7 days after deadline for filing
    5                                                     witness lists, etc.
    6   Final Pretrial conference                         The first Monday at least 19 days
    7                                                     after deadline for filing jury
                                                          instructions
    8
    9   Trial                                             14 days after final pretrial conference

   10
        Respectfully submitted:
   11
   12   Dated: April 6, 2020                       BOWSE LAW GROUP

   13                                               /s/ Michael A. Bowse
                                                        Michael A. Bowse
   14                                              Attorneys for Plaintiff
   15                                              Alpha GRP, Inc.

   16
   17
        Dated: April 6, 2020                       BALLARD SPAHR LLP
   18
                                                    /s/ Scott S. Humphreys
   19                                                   Neal Walters
                                                        Scott S. Humphreys
   20
                                                   Attorneys for Defendant
   21                                              Subaru of America, Inc.
   22
   23
   24
   25
   26
   27
   28
                                                      4
                       JOINT STATUS REPORT PURSUANT TO MARCH 30 ORDER [DKT. 87]
